Citation Nr: 0936367	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-06 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  He subsequently served in the Nebraska Army 
National Guard from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

In February 2006, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Lincoln RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

In January 2007, the Board found new and material evidence 
sufficient to reopen the claim for entitlement to service 
connection for bilateral hearing loss and remanded the issue 
for further development to include obtaining a VA 
examination.  The Board notes that the July and September 
2007 VA opinions obtained fail to comply with the directives 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this regard, the examiner was asked to address the 
significance, if any, of the following: the decrease in 
hearing acuity as measured at induction and separation; the 
lack of audiometric testing at 3000 Hz at separation; the 
perforated right eardrum noted in service and in October 
1970; and the subsequent VAMC and L. F. audiograms.  However, 
none of these items were addressed in either opinion.  
Nevertheless, as will be discussed more thoroughly below, the 
Board is granting the matter and therefore it is not 
necessary to obtain another VA examination or opinion to 
correct this failure to comply.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for 
bilateral hearing loss on appeal is being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to service connection for 
bilateral hearing loss.  

The Veteran contends that his hearing loss is the result of 
acoustic trauma he sustained while serving in Vietnam.  He 
asserts that during the administration of his separation 
examination, the examiner informed him that he had failed the 
hearing portion and asked him to stay for further testing, 
which he declined.  The Veteran claims that he has noticed a 
decrease in his hearing acuity since service, but did not 
seek treatment until he could no longer handle his hearing 
loss on his own.    

The Veteran's service treatment records reflect that on the 
authorized audiological evaluation at the time of entrance to 
service in February 1968, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
5 (15)
15 (25)
5 (10)

In March 1968, the Veteran reported having a hole in his ear 
drum.  The impression was old otitis media.  

On the authorized audiological evaluation taken at the time 
of separation in January 1970, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

10 (15)
LEFT
5 (20)
5 (15)
5 (15)

10 (15)

It was noted that American Standards Association (ASA) 
standards were used for both entrance and separation.  (NOTE:  
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The Board concedes acoustic trauma during service based on 
the Veteran's statements and DD Form 214 which reflected that 
he received the Combat Infantryman's Badge (CIB).  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place, and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

There is no showing of bilateral hearing loss manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Consequently, hearing loss may not 
be established on a presumptive basis.  However, acoustic 
trauma during service having been established, the Board also 
finds the Veteran's assertions that he was told he failed his 
hearing test upon separation from service and experienced a 
decline in hearing loss since service to be both competent 
and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Thus, the evidence of record indicates that the Veteran 
suffered acoustic trauma during service, was told he failed 
his hearing test upon separation, and has experienced a 
decline in his hearing sensitivity since service.  

Concerning evidence establishing a competent medical nexus 
between the acoustic trauma to current hearing loss, in 
September 2004, after reviewing the claims file, a VA 
examiner concluded that it was at least as likely as not that 
the Veteran's hearing loss is a result of his military 
service.  The examiner reasoned that the Veteran's hearing 
loss was consistent with noise exposure.  The Board affords 
this opinion probative value as it was based on a review of 
the Veteran's service treatment records and claims file.  In 
particular, the examiner noted that despite the findings of 
normal hearing upon separation, she accepted the Veteran's 
reports that he had experienced hearing loss since service as 
credible when rendering her opinion.  Consequently, this 
examination is consistent with the Board's findings that the 
Veteran has experienced a subjective decline in his hearing 
acuity since service.  

The Board also notes the January 2006 private medical opinion 
of S.K.M.  S.K.M. opined that the configuration and severity 
of the Veteran's hearing loss was a combination of age, 
heredity, and noise exposure and since two of the frequencies 
(3000 and 6000 Hz) were not tested on his separation 
examination, it was at least as likely as not that a degree 
of his hearing loss may be attributed to is military service.  
The Board affords this opinion some probative value as it 
appears consistent with the Veteran's separation examination 
and is based on S.K.M.'s expertise as an audiologist.  

The Board acknowledges the September 2004 VA opinion addendum 
and July and September 2007 VA examinations wherein the same 
examiner that conducted the September 2004 VA examination 
concluded that it was not at least as likely as not that the 
Veteran's hearing loss was the result of noise exposure 
during service.  The September 2004 addendum stated that 
normal hearing at discharge suggested that his hearing loss 
could not be service connected.  However, no rationale or 
reasoning was provided to support this statement.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  As noted in the introduction, 
the July and September 2007 VA opinions failed to comply with 
the directives of the January 2007 Board remand.  
Consequently, they are inadequate upon which to base a 
determination.  See 38 C.F.R. § 3.326; Green v. Derwinski, 1 
Vet. App. 121 (1991); and see Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Thus, the Board 
assigns the September 2004 VA opinion addendum and July and 
September 2007 VA examinations little probative value.  

In conclusion, the Veteran has been shown to have sustained 
acoustic trauma during service and his statements that he 
experienced a subjective hearing loss during service which 
continued afterward were found to be competent and credible.  
Additionally, the Board has assigned the September 2004 VA 
and January 2006 private opinions finding that the current 
hearing loss is at least as likely as not related to military 
service probative value.  As such, service connection for 
bilateral hearing loss is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


